              Case 1:20-cv-06285-JPC Document 14 Filed 10/06/20 Page 1 of 1

                                                                                      Seyfarth Shaw LLP
                                                                                       620 Eighth Avenue
                                                                                New York, New York 10018
                                                                                         T (212) 218-5500
                                                                                         F (212) 218-5526
      20-cv-6285                                        10/06/2020
                                                                                    hwexler@seyfarth.com
                                                                                         T (212) 218-3332

                                                                                        www.seyfarth.com



October 6, 2020

VIA ECF

The Honorable John Peter Cronan
United States District Court for the Southern District of New York
500 Pearly Street
New York, New York 10007

Re:     Stalling v. Motivate LLC et al (S.D.N.Y.) / Stipulated Extension Request

Dear Judge Cronan:

This Firm represents defendants Motivate LLC, Matthew Parker, Christopher Russell and Justin
Lottie (“Defendants”) in the above-referenced action. Consistent with Your Honor’s Individual
Practices, we write to respectfully request a 30-day extension of time for Defendants to respond
to the Complaint of Plaintiff Deion Stalling (“Plaintiff”), to and including November 12, 2020. We
make this request with the consent of Plaintiff’s counsel.

Defendants’ responsive pleading is presently due on October 13, 2020. This brief extension of
time, to and including November 12, 2020, is needed so that counsel can investigate the
allegations in the Complaint and so that the parties are able to continue to engage in good faith
settlement negotiations in an attempt to reach a non-litigated resolution.

This is Defendants’ first request for an extension of time and does not affect any other
scheduled dates. This request is made in good faith and not for the purpose of causing undue
delay. We thank the Court for its consideration of this request.

Respectfully submitted,
                                           Defendants' request is GRANTED. Defendants shall file an answer or
SEYFARTH SHAW LLP
                                           otherwise respond to Plaintiff's complaint by November 12, 2020. The
                                           parties are also reminded that, pursuant to Local Civil Rule 11.1 and
/s/ Howard M. Wexler                       S.D.N.Y. ECF Rule 13.1, all letters filed with the Court must include the
                                           docket number.

Howard M. Wexler                           SO ORDERED.

                                           Date:   October 6, 2020
cc:     All Counsel of Record (via ECF)
                                                   New York, New York
                                                                           __________________________
                                                                           JOHN P. CRONAN
                                                                           United States District Judge


65976799v.1
